PER CURIAM.
This is a motion for appeal from a judgment disallowing appellants a claimed lien in the amount of approximately $1,500 upon the assets of an estate, the deceased having died insolvent.
^Since it appears that certain “trust receipts” held by appellants were not recordable instruments, the attempted recording was not constructive notice to other creditors of the deceased, and by the acceptance of notes for the merchandise furnished, appellants became general creditors.
The facts do not justify the declaration of an equitable lien in favor of appellants.
The motion for appeal is denied and the judgment stands affirmed.